SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated May 22, 2013 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-FxForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: Partner Communications Reports First Quarter 2013 Results PARTNER COMMUNICATIONS REPORTS FIRST QUARTER 2013 RESULTS1 FREE CASH FLOW BEFORE INTEREST PAYMENTS2IN THE FIRST QUARTER TOTALED NIS 203 MILLION EFFICIENCY MEASURES LED TO A REDUCTION OF NIS EXPENSES3 IN THE FIRST QUARTER COMPARED TO THE FIRST QUARTER LAST YEAR Q1 2013 Highlights (compared with Q1 2012) · Total Revenues: NIS 1,144 million (US$ 314 million), a decrease of 27% · Service Revenues: NIS 961 million (US$ 263 million), a decrease of 23% · Operating Expenses (OPEX)3including cost of equipment sold: NIS 899 million (US$246million), an improvement of 23% · Operating Expenses (OPEX) 3: NIS 720 million (US $197 million), an improvement of 17% · Adjusted EBITDA4: NIS 268 million (US$ 73 million), a decrease of 39% · Adjusted EBITDA Margin: 23% of total revenues compared with 28% · Net Profit: NIS 31 million (US$ 9 million), a decrease of 79% · Net Debt: NIS 3,622 million (US$ 993 million), a decrease of NIS 828 million · Free Cash Flow (before interest):NIS 203 million (US$ 56 million), a decrease of 9% · Cellular ARPU: NIS 82 (US$ 22), a decrease of 19% · Cellular Subscriber Base: approximately 2.93 million at quarter-end, a decrease of 7% Rosh Ha’ayin, Israel, May 22, 2013 – Partner Communications Company Ltd. (“Partner” or the “Company") (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the quarter ended March 31, 2013. Commenting on the first quarter 2013 results, Mr. Haim Romano, Partner's CEO, said: “The results for the first quarter of 2013 reflect the continuing impact of the fierce competition in the telecommunications market, as reflected in the significant price erosion and decline in the Company’s revenues. Nonetheless, the Company continued this quarter to strengthen its key assets: excellent customer service, technology advancement and an advanced network. 1The financial results presented in this press release are unaudited financial results 2Cash flows from operating activities before interest payments, net of cash flows used for investment activities. 3Operating expenses include cost of service revenues, and selling, marketing and administrative expenses, and exclude depreciation and amortization and impairment charges. 4For definition of Adjusted EBITDA measure, see “Use of Non-GAAP Financial Measures” on page 11 below. 2 Despite the decline in revenues and profits, the Company continues to invest in its assets and investments in the first quarter totaled approximately NIS 130 million, mainly in the advanced cellular network. During the quarter, the Company launched “Orange ultranet” - the most advanced and fastest cellular network in Israel. At the same time, efficiency measures have continued to be implemented, and have led to a decrease of NIS 152 million in the Company's operating expenses compared to the first quarter of 2012. The efficiency measures that we are implementing continue; however they are not yet fully reflected in the Company's results. The Company reported robust free cash flow (before interest payments) in the first quarter of NIS 203 million. At the same time, the Company continues to reduce the net debt, which was reduced by approximately NIS 190 million compared to year end 2012. In this quarter, we have witnessed a decline in the churn rate compared to the previous quarter. The Company’s Post-Paid subscriber base, with higher ARPU, has remained at a similar level to that of the previous quarter. The decline in the Company's subscriber base is a result of a decline in the Pre-Paid subscriber base, reflecting, inter alia, seasonal changes and the continued trend of customers shifting from Pre-Paid to Post-Paid packages. Despite the complex changes in the telecommunications market, Partner has maintained its leadership as the preferred cellular company amongst the employees of all the cellular companies, as presented in the latest survey of "The Marker" and BDI.” In conclusion, Mr. Haim Romano emphasized: "We will continue to invest in the Company's assets - an advanced network, quality customer service and advanced technology - and to strive to create significant differentiation for the benefit of our customers and employees." Mr. Ziv Leitman, Partner's Chief Financial Officer commented on the quarterly results: “The financial results of the first quarter of 2013, compared to the previous quarter, reflect the continued revenues erosion resulting from the competition in the telecommunications market and the price erosion, which was partially offset by the continued impact of efficiency measures that the Company implemented over the course of the quarter. During the first quarter of 2013, the Company continued to adjust its cost structure to adapt to the changing market conditions, and reported a decrease in operating expenses (excluding cost of equipment sold and depreciation & amortization expenses) of approximately NIS 24 million compared to the fourth quarter of 2012. The Company plans to continue to implement additional operational efficiency measures in the coming quarters, in order to further reduce operating expenses. The churn rate in the first quarter of 2013 decreased to 10.4% compared with 10.9% in the fourth quarter of 2012. The Company's cellular subscriber base at the end of the first quarter of 2013 totaled 2.93 million, with our Post-Paid subscriber base remaining stable compared with the previous quarter, as opposed to the continued decline in the Pre-Paid subscriber base. 3 ARPU totaled NIS 82 in the first quarter of 2013, compared with NIS 87 in the fourth quarter of 2012. The decrease was mainly explained by the continued price erosion and transition of customers to unlimited packages. Equipment revenues in the first quarter of 2013 decreased to NIS 183 million from NIS222million in the previous quarter, mainly reflecting the decline in the number of handsets sold and the sales of subsidized handsets to large corporate customers that did not meet the capitalization criteria. As a result of the above effects, the Adjusted EBITDA for the first quarter of 2013 amounted to NIS 268 million compared to NIS 340 million in the fourth quarter of 2012. Financial expenses in the first quarter of 2013 increased by approximately NIS 11 million, mainly due to increased linkage charges as a result of a greater increase in the CPI index compared to the previous quarter. Due to the decline in Adjusted EBITDA and the increase in net financial expenses in the first quarter of 2013, net profit totaled NIS 31 million in the first quarter compared with NIS 102 million in previous quarter. The Company continued to report robust free cash flow (after interest payments), which totaled NIS 192 million this quarter compared to NIS 255 in the fourth quarter of 2012 The cash flow was positively affected by a decrease in working capital. The level of net debt at the end of the first quarter of 2013 was approximately NIS3.6 billion compared to NIS 4.4 billion at the end of the first quarter of 2012, a decrease of NIS0.8billion." 4 Key Financial Results5(unaudited) NIS MILLION Q1'13 Q1'12 % Change Revenues )% Cost of revenues )% Gross profit )% Operating profit 95 )% Net profit 31 )% Earnings per share (basic, NIS) )% Free cash flow (9 )% Key Operating Indicators: Q1'13 Q1'12 Change Adjusted EBITDA (NIS millions) )% Adjusted EBITDA as a percentage of total revenues 23
